UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33694 CHINA DIRECT INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 13-3876100 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, Florida (Address of principal executive offices) (Zip Code) 954-363-7333 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [√] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [] No [√] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.31,586,974 shares of common stock were issued and outstanding as of August 9, 2010. TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page No. Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 50 Item 4. Controls and Procedures. 51 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 52 Item 1A. Risk Factors. 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 52 Item 3. Defaults Upon Senior Securities. 52 Item 4. (Removed and Reserved). 52 Item 5. Other Information. 52 Item 6. Exhibits. 53 Signatures 57 i INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT When used in this report the terms: • “China Direct Industries”, “we”, “us” or "our” refers to China Direct Industries, Inc., a Florida corporation, and our subsidiaries; • “CDI China”, refers to CDI China, Inc., a Florida corporation, and a wholly owned subsidiary of China Direct Industries; and • “PRC” refers to the People’s Republic of China. Magnesium Segment • “Chang Magnesium”, refers to Taiyuan Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “Chang Trading”, refers to Taiyuan Changxin YiWei Trading Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of Chang Magnesium; • “Excel Rise”, refers to Excel Rise Technology Co., Ltd., a Brunei company and a wholly owned subsidiary of Chang Magnesium; • “CDI Magnesium”, refers to CDI Magnesium Co., Ltd., a Brunei company and a 51% owned subsidiary of Capital One Resources; • “Asia Magnesium”, refers to Asia Magnesium Corporation Limited, a company organized under the laws of Hong Kong and a wholly owned subsidiary of Capital One Resource; • “Golden Magnesium" refers to Shanxi Gu County Golden Magnesium Co., Ltd., a company organized under the laws of the PRC and a 52% owned subsidiary of Asia Magnesium; • “Pan Asia Magnesium”, refers to Pan Asia Magnesium Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “Baotou Changxin Magnesium”, refers to Baotou Changxin Magnesium Co., Ltd., a company organized under the laws of the PRC, a 51% owned subsidiary of CDI China, and a 39% owned subsidiary of Excel Rise. Effectively China Direct holds a 70.9% interest; • “IMG” or “International Magnesium Group”, refers to International Magnesium Group, Inc., a Florida corporation and a 100% owned subsidiary of China Direct Industries; and • “IMTC” or “International Magnesium Trading”, refers to International Magnesium Trading Corp., a company organized under the laws of Brunei and a 100% owned subsidiary of IMG. Basic Materials Segment • “Lang Chemical”, refers to Shanghai Lang Chemical Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI China; • “CDI Jingkun Zinc”, refers to CDI Jingkun Zinc Industry Co., Ltd., a company organized under the laws of the PRC and a 95% owned subsidiary of CDI Shanghai Management; • “CDI Jixiang Metal”, refers to CDI Jixiang Metal Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; • “CDI Metal Recycling”, refers to Shanghai CDI Metal Recycling Co., Ltd., a company organized under the laws of the PRC and an 83% owned subsidiary of CDI Shanghai Management; • “CDI Beijing”, refers to CDI (Beijing) International Trading Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI Shanghai Management; and • “CDII Trading”, refers to CDII Trading, Inc., a Florida corporation and a 100% owned subsidiary of China Direct Industries. ii Consulting Segment • “China Direct Investments”, refers to China Direct Investments, Inc., a Florida corporation, and a wholly owned subsidiary of China Direct Industries; • “CDI Shanghai Management”, refers to CDI Shanghai Management Co., Ltd., a company organized under the laws of the PRC and a wholly owned subsidiary of CDI China; and • “Capital One Resource”, refers to Capital One Resource Co., Ltd., a Brunei company, and a wholly owned subsidiary of CDI Shanghai Management. Clean Technology Segment: (All operations related to the following entities were discontinued in September 2008) • “CDI Clean Technology”, refers to CDI Clean Technology Group, Inc., a Florida corporation formerly known as Jinan Alternative Energy Group Corp Effective October 30, 2008, CDI China holds a 19% interest; • “CDI Wanda”, refers to Shandong CDI Wanda New Energy Co., Ltd., a company organized under the laws of the PRC and a 51% owned subsidiary of CDI Clean Technology; and • “Yantai CDI Wanda”, refers to Yantai CDI Wanda Renewable Resources Co., Ltd., a company organized under the laws of the PRC and a 52% owned subsidiary of CDI Wanda. The information which appears on our websites is not part of this report. All share and per share information contained herein gives retroactive effect to the 1-for-100 shares reverse split of our common stock on September 19, 2008 which was immediately followed by a 100-for-1 forward split of our common stock. iii PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, September 30, Unaudited ASSETS Current Assets: Cash and cash equivalents $ $ Investment in marketable securities available for sale Investment in subsidiaries cost method Accounts receivables, net of allowance of $127,089 and $746,786, respectively Accounts and other receivables - related parties Inventories, net Prepaid expenses and other current assets Current assets of discontinued operations Total current assets Restricted cash Property, plant and equipment, net Prepaid expenses and other assets Property use rights, net Long-lived assets of discontinued operations Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Loans payable-short term $ $ Accounts payable and accrued expenses Accounts and other payable-related parties Advances from customers and deferred revenue Other payables Taxes payable Current liabilities of discontinued operations Total current liabilities Loans payable-long term - - Total liabilities CHINA DIRECT INDUSTRIES INC. EQUITY Preferred Stock: $.0001 par value, stated value $1,000 per share Common Stock: $.0001 par value; 31,003,710and 27,189,719 outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total China Direct Industries, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these unaudited financial statements. - 1 - CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the ThreeMonths Ended June 30, For the Nine Months Ended June 30 Revenues $ Revenues-related parties Total revenues Cost of revenues Gross profit (loss) ) ) Operating expenses: Selling, general, and administrative Operating loss ) Other income (expense): Other (expense) income: ) Interest income (expense) ) ) Realized gain (loss) on sale of marketable securities ) ) Realized loss on other than temporary impairment - - - ) Realized gain on sale subsidiaries - - - Total other income (expense) ) ) Loss from continuing operations before income taxes ) Income tax (expense) benefit ) ) ) Loss from continuing operations, net of income taxes ) Loss from discontinued operations - ) - ) Net loss ) Net loss attributable to noncontrolling interests-continuing operations Net loss attributable to noncontrolling interests-discontinued operations - - Net loss attributable to China Direct Industries, Inc. ) Deduct dividends on Series A Preferred Stock: Preferred stock dividend ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Basic weighted average common shares outstanding $ Diluted weighted average common shares outstanding $ The accompanying notes are an integral part of these unaudited financial statements. - 2 - CHINA DIRECT INDUSTRIES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF EQUITY (Unaudited) Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Accumulated Comprehensive Income Accumulated Deficit Non-controlling Interests Total Balance, September 30, 2009 $ ) $ $ Dividends paid to preferred stockholders - - 4 - ) - ) Stocks sold - Restricted stock award - employees - - 53 - - - Restricted stock sward - consultants - - 16 - - - Restricted stock award - Board of Directors - - 6 - - - Stock option amortized - Stock warrants exercised - - 26 - - - Noncontrolling interests - ) ) Comprehensive income: Net loss for the period ended June 30, 2010 - ) - ) Foreign currency translation gain - Unrealized loss on marketable securities - ) - - ) Balance, June 30, 2010 $ ) $ $ The accompanying notes are an integral part of these unaudited financial statements. - 3 - CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended June 30, OPERATING ACTIVITIES Net loss $ ) $ ) Less Loss from discontinued operations - Adjustments to reconcile net loss to cash (used in) provided by operating activities: Depreciation and amortization Allowance for bad debt ) Stock based compensation Realized (gain) loss on sale of investment in marketable securities ) Realized gain on sale subsidiaries - ) Fair value of marketable securities received for services ) ) Fair value of marketable securities paid for services Changes in operating assets and liabilities: Prepaid expenses and other assets ) Accounts receivable and other assets-related parties Inventories ) Accounts receivable ) Accounts payable and accrued expenses ) Accounts and other payable - related parties Advances from customers ) ) Other payables ) ) Net cash (used in) provided by continuing operations ) Net cash provided by discontinued operations - CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) INVESTING ACTIVITIES Increase in loans receivable - Proceeds from the sale of marketable securities available for sale Repayment of loans - ) Purchases of property, plant and equipment ) ) Net cash provided by (used in) investing activities - continuing operations ) Net cash used in investing activities - discontinued operations - ) CASH PROVIDED BY (USED IN) INVESTING ACTIVATIES ) FINANCING ACTIVITIES Decrease (increase) in restricted cash ) Increase (decrease) in loans payable ) Loan from related parties - Gross proceeds from sale of common stock Proceeds from exercise of warrants/options Cash payment for stock split/forward and stock repurchase - ) Cash dividend payment to preferred stock holders ) - Capital contribution from minority interest owners - Cash provided by financing activities - continuing operations Cash provided by financing activities - discontinued operations - CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH Net increase (decrease) in cash ) Cash and equivalents, beginning of year-continuing operations Cash and equivalents, beginning of year-discontinued operations - Cash and equivalents, beginning of the year Cash and equivalents, end of period Less cash and equivalents of discontinued operations, end of period - Cash and equivalents of continuing operations, end of period $ $ Supplemental disclosures of cash flow information: Dividend payment in stock to preferred stock shareholders $ $ The accompanying notes are an integral part of these unaudited financial statements. - 4 - CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Business and Organization China Direct Industries, Inc., a Florida corporation and its subsidiaries are referred to in this report as “we”, “us”, “our”, or “China Direct Industries”. We are a U.S. company that manages a portfolio of Chinese entities.We also provide consulting services to both American and Chinese businesses.We operate in three identifiable segments: Magnesium, Basic Materials and Consulting in accordance with the Financial Standard Board Accounting Standard Codifications (ASC) 280, “Segment Reporting”.In 2006 we established our Magnesium and Basic Materials segments which have grown through acquisitions of controlling interests of Chinese private companies. We consolidate these acquisitions as either wholly or majority owned subsidiaries. Through this ownership control, we provide management, marketing, sales, and business development services, strategic planning, macroeconomic industry analysis and financial management seeking to improve the quality and performance of each portfolio company.We also provide our subsidiaries with investment capital and loans to expand their businesses. In our Magnesium segment, currently our largest segment by assets, and prior to the 2009 transition period, our largest segment by revenues and assets, we produce, sell and distribute pure magnesium ingots, magnesium powder and magnesium scraps. In our Basic Materials segment, we sell and distribute a variety of products including industrial grade synthetic chemicals, steel products, non ferrous metals, recycled materials, and industrial commodities. This segment also includes our zinc ore mining property and zinc concentrate distribution businesses which have not commenced operations. In our Consulting segment, we provide a suite of consulting services to U.S. public companies that operate primarily in China. The consulting fees we charge vary based upon the scope of the services to be rendered. NOTE 2 - BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Restatement of financial statements disclosure The December 31, 2008 financial statements included in our Form 10-K filed on March 31, 2009, contained an error related to the method of calculating the other-than-temporary impairment of securities available for sale.Accordingly, the consolidated balance sheets, consolidated statements of operations, consolidated statement of stockholders’ equity, and consolidated statement of cash flows for fiscal 2008 have been restated in our Transition Report on Form 10-K for the nine months ended September 30, 2009 (the “2009 Transition Report on Form 10-K”) to correct the accounting treatment previously accorded the other-than-temporary impairment transaction.Furthermore, we discontinued a component of our business which also affected our financial statements for the year ended December 31, 2008 included in the 2009 Transition Report on Form 10-K. The effect of correcting this error and the discontinued operations on our consolidated balance sheet at December 31, 2008, and consolidated statement of operations and statement of cash flows for the three months ended December 31, 2008 is shown in the table below.There was no net effect on comprehensive income from this error and all other changes to our consolidated statement of equity will be shown in the tables provided for in the consolidated balance sheet and consolidated statement of operations.Additionally, for accounts effected by the restatement error, adjustments related to the retroactive presentation of discontinued operations are also shown. - 5 - CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Consolidated Balance Sheet Data December 31, 2008 Unaudited (1) Adjustment to Restate Restated Shareholders' equity Accumulated other comprehensive (loss) income $ ) $ $ ) Retained earnings $ $ ) $ Consolidated Statements of Operations Data For the Three Months Ended December 31, 2008 Unaudited (1) Adjustment to Restate Restated Realized loss on Other Than Temporary Impairment $ ) $ ) $ ) Total other expense $ ) $ ) $ ) Net loss from continuing operations before income taxes $ ) $ ) $ ) Net loss from continuing operations, net of income taxes $ ) $ ) $ ) Net loss $ ) $ ) $ ) Net loss attributable to China DirectIndustries, Inc. $ ) $ ) $ ) Net loss applicable to common stockholders $ ) $ ) $ ) Basic and diluted loss per common share: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Consolidated Statements of Cash Flows Data For the Three Months Ended December 31, 2008 Unaudited Adjustment to Restate Restated Net loss $ ) $ ) $ ) Realized loss on investment in marketable securities - Other Than Temporary Impairment $ $ $ For the Three Months Ended December 31, 2008 Consolidated Statement of Changes in Equity Unaudited Adjustment to Restate Restated Net loss $ ) $ ) $ ) Unrealized (loss) gain on marketable securities available for sale $ ) $ $ Realized loss on investment in marketable securities - Other Than Temporary Impairment $ $ $ For the Three Months Ended December 31, 2008 Consolidated Statement of Changes in Equity Unaudited Adjustment to Restate Restated Net loss $ ) $ ) $ ) Unrealized (loss) gain on marketable securities available for sale $ ) $ $ (1) The unadjusted amounts were included in the consolidated statement of operations for the fiscal year ended December 31, 2008 included in our Form 10-K filed on March 31, 2009.These amounts were not, however, reflected on a standalone basis for the three month period ended December 31, 2008. - 6 - CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Basis of Presentation Change in Fiscal Year Effective August 13, 2009, we changed our fiscal year end from December31 to September 30. We have defined various periods that are covered in this report as follows: • “third quarter of fiscal 2010” — April 1, 2010 through June 30, 2010. • “three months ended June 30, 2009” — April 1, 2009 through June 30, 2009. • “first nine monthsof fiscal2010” — October 1, 2009 through June 30, 2010. • “nine months ended June 30, 2009” — October 1, 2008 through June 30, 2009. • “fiscal 2010”— October 1, 2009 through September 30, 2010. • “2009 transition period” — January 1, 2009 through September 30, 2009. • “fiscal 2008”— January 1, 2008 through December 31, 2008. • “fiscal 2007”— January 1, 2007 through December 31, 2007. Our audited and unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, the unaudited consolidated financial statementsdo not include all the information and footnotes required by U.S. generally accepted accounting principles for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, inthe opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet information as of September 30, 2009 was derived from the audited consolidated financial statements included in our Transition Report on Form 10-K for the nine months ended September 30, 2009. The interim financial statements should be read in conjunction with our Form 10-K for the nine months ended September 30, 2009. Certain reclassifications have been made to prior year amounts to conform to the current year presentation and to disclose our reclassification of discontinued operations treatment of Pan Asia Magnesium and a reclassification of revenues for intercompany interest income which should have been booked as Other Payables – Related Parties.See Note 4 – Comprehensive Income (loss). Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Significant estimates in the 2009 Transition Period and the nine months ended June 30, 2010 include the valuation of investments held for sale, the allowance for doubtful accounts on accounts receivable, the allowance for obsolete inventory, the fair value of stock-based compensation, and the useful life of property, plant and equipment. We rely on assumptions such as volatility, forfeiture rate, and expected dividend yield when deriving the grant date fair value of share-based compensation.If an equity award is modified, and we expect the service conditions of the original award will be met, we will adjust our assumptions and estimates as of the modification date and compare the old equity award valued at the modification date with the new equity award valued at the modification date to calculate any incremental cost.We then continue to recognize the original grant date fair value plus any incremental cost over the modified service period. Our estimate for allowance for doubtful accounts is based on an evaluation of our outstanding accounts receivable including the aging of amounts due, the financial condition of our specific customers, knowledge of our industry segment in Asia, and historical bad debt experience.This evaluation methodology has proven to provide a reasonable estimate of bad debt expense in the past and we intend to continue to employ this approach in our analysis of collectability.However, we are aware that given the current global economic situation, including that of China, meaningful time horizons may change.We intend to enhance our focus on the evaluation of our customers' sustainability and adjust our estimates as may be required. - 7 - CHINA DIRECT INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 We group property plant and equipment into similar groups of assets and estimate the useful life of each group of assets; see Note 7 – Property, Plant and Equipment for further information on asset groups and estimated useful lives. Assumptions and estimates employed in these areas are material to our reported financial condition and results of operations.These assumptions and estimates have been materially accurate in the past and are not expected to materially change in the future.Actual results could differ from these estimates. Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, we consider all highly liquid investments with original maturities of three months or less to be cash equivalents. The carrying values of these investments approximate their fair value. Concentration of Credit Risks Financial instruments which potentially subject us to concentrations of credit risk consist principally of cash and trade accounts receivable. We deposit our cash with high credit quality financial institutions in the United States and China. As of June 30, 2010, we had no bank deposits in the United States that exceeded federally insured limits. At June 30, 2010, we had deposits of $5,730,801 in banks in China. In China, there is no equivalent federal deposit insurance as in the United States, so the amounts held in banks in China are not insured. We have not experienced any losses in such bank accounts through June 30, 2010. At June 30, 2010 and September 30, 2009, bank deposits by geographic area were as follows: Country June 30, 2010 September 30, 2009 United States $ 60
